*603The court providently exercised its discretion in dismissing the action, given that plaintiffs’ tort and breach of contract claims are based on real property located in California, the claims lack a substantial nexus to New York, California law governs the claims, and the documentary evidence and witnesses are primarily located in California and states other than New York (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]). That defendants may have business locations in New York, and that plaintiffs’ note and deed of trust were eventually securitized by a New York trust, are insufficient to create a “factual connection between New York and the dispute” (Shin-Etsu Chem. Co., Ltd. v ICICI Bank Ltd., 9 AD3d 171, 176 [1st Dept 2004]; see Avery v Pfizer, Inc., 68 AD3d 633, 634 [1st Dept 2009]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Tom, J.E, Andrias, Saxe, DeGrasse and Manzanet-Daniels, JJ.